         Case 19-10872-KG                   Doc 93           Filed 05/01/19          Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                           TOR THE DISTRICT OF DELAWARE

In re:                                                   ) Chapter 11

FUSE,LLC> ei al.,'                                       ~    ~asc Nc.: 19-1~~?2 ~KCi)

                                  Debtors.              ) (Jointly Administered)


                                                             Objection Deadline: May 29,2019 at 4:00 p.m.(ET)
                                                                  Hearing Datc: June 5,2019 at 10:00 a.m.(Et)

  OMNIBUS MOTION OF FUSE MEDIA,INC. AND FUSE MEDIA,LLC FOR ENTRY
   OF AN ORDER AUTHOiZIZiNG FUSE MEDIA,INC. AND FUSE MEDIA,LLC TO
          ASSUME ANll ASSIGN CERTAIN EXECUTORY CONTRACT'S



    PARTIES RECF,IVING TINS OMNIBUS MOTION SHOULD LOCATE TfI~IR NAMES AND
    THEIR CONTRACTS ON THE SCHF_,DULE ANNEXED HERETO AS EXHIBIT A TO
    DETERMINE IF THIS MOTION AFFECTS THEIR CONTRACT OR THEIR RIGHTS
    THEREUNDER


         Fuse Media, Tnc. and Fuse Media, LLC (collectively, the "Fuse Media Debtors") file this

motion (the "Motion'') for the entry of an order, pursuant to sections 363(b) and 365(a)of chapter

11 of Title 11 of the United States Code (the `Bankruptcyode") and. Rule 6006 of the rederal

Rules of Bankruptcy Procedure (`Banlcruptcv Rules"), authorizing the Fuse Media Debtors to

assume and assign certain executory contracts on the effective date of a plan of reorganization for

the subsidiaries of the Fuse Media Debtors that is confiniled in these chapter 11 cases.                     The

executory contracts are used in the operation, and are part of the on-going Uusiness, of the Fuse

Media Debtors' operating subsidiaries, inchiding Fuse, LLC, that are seeking to reorganize

pursuant to the Plan (as defined herein). The Fusc Media Debtors are not proponents of the Plan




 The Debtors anti the last four digits of their taxpayer identification numbers include: Fuse Media, Inc.(9721);
Fuse Media, LLC (0560); Fuse, LLC(1888); JAAM Productions, LLC(5499); SCN Distribution, LLC (9656);
Latino Events LLC(8204); Fuse Holdings LLC(5673); Fuse Finance, Inc.(8683); and FM Neltivorks LLC(6500).
The Debtors' headquarters and service address is 700 Nortb Central Avenue, Suite 600, Glendale, CA 91203.


ROCS SF:100109.3
         Case 19-10872-KG                  Doc 93        Filed 05/01/19       Page 2 of 9




and, accordingly, executory contracts of the Fuse Media Debtors cannot be assumed through the

Plan. Accordingly, the Fuse Media Debtors bring this motion to assume and assign certain

executory contracts to Fusc, LLC. In support of the Motion, the Fuse Media Debtors respectfully

represent as follows:

                                    JURISDICTION AND VENUE

        1.          Phis Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order ofRefeNence from t11e United States District Court for the District

of Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local Rule 90l 3-1(fj to the

entry of a final order by the Court in coimection with this Motion to the extent fliat it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        2.          Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.          The statutory bases for the reliefrequested herein are sections 363(b)and 365(a) of

the Bankruptcy Code and Bankruptcy Kule 6006.

                                            BACKGROUND

        A.          Case Bxckgra~a~c3

        4.          On April 22, 2019 (the "Petition Date"), the Debtors commenced these cases by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors have

continued in the possession of their property and have continued to operate and manage their

business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner, or committee has been appointed in these chapter 11 cases.




                                                     2
noes sr•:iao~oy.3
         Case 19-10872-KG                Doc 93         Filed 05/01/19      Page 3 of 9




       5.          The Debtors are a leading multicultural media company, composed principally of

two cable networks, Fuse and PM. 1'he llebtors are headquartered in Glendale, California and

also maintain an office in New York, New York..

       6.          Amore detailed description of the business and operations of the Debtors, and the

events leading to the commencement of these chapter 11 cases, is provided in the Declaration of

Miguel Rogge~o in Support ofFirst Day Motions [Docket No. 3](the "First Day Declaration"),

and incorporated herein by reference.

        B.         Plan of Reorganization

        7,         Given the stake of the industry and reductions in revenues from traditional cable

and satellite companies, the Debtors began to consider restructuring options during 2018 and

commenced discussions with. its largest noteholders. After months of negotiations, the parties

reached agreement on adebt-for-equity swap that would be implemented through a prepackaged

chapter 11 plan (the "Plan"). All of the Debtors excluding the Fuse Media Debtors (collectively,

the "Operating Debtors") are proponents ofthe Plan.

        8.         The Operating Debtors commenced solicitation of the Plan prior to the Petition

Date and have already received ballots from a majority of the holders of the Operating Debtors'

senior secured notes. The solicitation process is ongoing.

        9.         The Debtors intend to move promptly towards confirmation of tihe Plan and to exit

bankruptcy as quickly as possible in order to minimize any potential adverse impact of the

bankruptcy filing on the Debtors' business. The Debtors believe that the proposed Plan is ii1 the

best interests of the Debtors' creditors and will maximize the value of these estates.




                                                    3
llOCS SP:1001093
         Case 19-10872-KG                Doc 93        Filed 05/01/19        Page 4 of 9




       C.         The Contracts

       10.        The Debtors are party to numerous executory contracts in connection with their

ongoing business operations. These contracts relate to, among other things, content rights,

distribution rights, information technology services, and other services utilized by the Debtors in

the ordinary course ofbusiness. The Operating Debtors have proposed to assume certain executory

contracts through the Plan. The Fusc Media Debtors are counterparties to a number of executory

contracts that are used in fhe operations and business ofthe Operating Debtors; however, the Fuse

Media Debtors are not proponents of the Plan. This Motion will facilitate assumption of those

certain executory contracts by the Fuse Media Debtors and assignment of those contracts to

Operating Debtor Fuse, LI_,C.

                                       RCLIEF REQUESTED

        11.       By this Motion, the Fuse Media llebtors seek the entry of an order authorizing, but

not directing, the Fuse Media Debtors to assume those contracts set forth on Exhibit A annexed

hereto (collectively, the "Contracts") and to assign diem to Fuse, LLC on and subject to the

effective date of the Plan. To the extent that there is any default requiring a cure or other amounts

owing to counterparCies to the Contracts under section 365(b)(1)(A)-(B) of the Bankruptcy Code

as of the date hereof, such amount is list on ~xiaibit A. However, to the extent a counterparty

disagrees and establishes that a cure or other amount is owing, that obligation will be satisfied by

the Debtors upon the resolution ofthe cure objection.

        12.        Parties receiving this Motion should locate their names and ttie applicable

Conhacts on Exhibit A annexed hereto. If a part~~ does ~~ot timely object to this Motion

asserting that a claim or unsatisfied obligation exists under such party's Contract as of the

date of this Motion, such ~~arty shall be deemed to have forever• waived any si~cl~ claim or



                                                   4
DOGS SF;1001093
         Case 19-10872-KG                Doc 93        Filed 05/01/19        Page 5 of 9




other obligation and any such party dial( be barred and enjoined from asserting any such

claim or other obligation against the Debtors.

                               ~3A~IS ~'OR RELIEF REQUESTED

       A.         AssuinptioY~ of tl~e Contracts Is a Sound Exercise
                  of the llebtors' Reasonable Business Judgment

       13.        Section 365(a) of the Bankruptcy Code provides that a debtor iu possession,

"subject to the court's approval, may ...assume or reject any executory contract or unexpired

lease of the debtor." 11 U.S.C. § 365(a). The decision to assume or reject an executory contract

or unexpired lease is a matter within the debtor's "business judgment." See NLRB. v. Bildisco &

Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir. 1982), aff'd 465 U.S. 513 (1984); see also

In re Fed. Mogul Global, Inc., 293 B.R., 124, 126 (D. Del. 2003). Under the business judgment

standard, a court should approve a debtor's business decision unless the decision is the product of

"bad faith, whine, or caprice." See In re Trans World ~l irlines, Inc., 261 B.R. 103, 121 (Bankr. D.

Del. 2001)(citations omitted).

        14.       The Debtors submit that assumption of the Contracts as set forth herein is critical

to their operations and represents a sound exercise of their business judgment. Assumption of the

Contracts preserves, among other things, the Debtors' valuable content and distribution rights and

are necessary to the success of the Debtors' continued business operations. Accordingly, the

Debtors submii that the assumption of the Contracts as set forth herein is critical to the Debtors'

estates and reflects a sound exercise of the Debtors' business judgment.

        B.        Cure OUligations Uncler the Contracts

        15.       Upon finding that a debtor has exercised its business judgment in determining that

assuming an executory contract is in the best interest of its estate, courts must then evaluate

whether the assumption meets the requirements of section 365(b) of'the Bankruptcy Codc: (a)that


                                                   5
DOCS SP:1001093
           Case 19-10872-KG               Doc 93        Filed 05/01/19       Page 6 of 9




a debtor cure, or provide adequate assurance of promptly curing, prepetition defaults in the

executory contract; and (b) provide adequate assurance of future performance thereunder.

          l6.      Pursuant to section 365(b)(1)(A) of the Banlcrupticy Code, the Debtors evaluated

potential payments necessary to cure any applicaUle defaults under the Contracts

(the "Cure Amount"). The Cure Amounts listed on Exhibit A accurately reflects the Debtors'

books and records. The total Cure Amount for the assumed contracts is $19,610.00. In the event

any counterparty to a Contract timely objects to a Cure Amount with respect to its Contract (a

"Cure Objection") and the Debtors and counterparty are unable to resolve the Cure Objection, the

Contract will be conditionally assumed pending a resolution of the Cure Objection after notice and

a hearing. Accordingly,the Debtors submit that the statutory requirements of section 365(U)(1)(a)

of the Bankruptcy Code are satisfied.

          C.       The Counterparties Will Be Adequately Assured of Future Perforniance.

          17.      The Debtors submit that the second requirement of section 365(b)(1)(C) of the

Bankruptcy Code —adequate assurance of future performance —will be satisfied with respect to

the Contracts,to the extent it i s applicable. The phrase `adequate assurance offirturc performance'

is to be given a practical and pragmatic construction based upon the facts and circumstances of

each case. In re U.I,. Rctc~io Corp., 19 B.R. 537, 542(Bankr. S.D.N.Y. 1982). Although no single

solution will satisfy every case, the required assurance will fall considerably short of an absolute

guarantee of performance. See In re Priryte Motor Inns Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla.

 1994).

          18.      The llebtors submit that their diligence in remaining current on their contractual

obligations, the absence of any Cure Amounts for the Contracts, and their assumption of the

 Contracts as ongoing obligations of a healthy enterprise together constitute adequate assurance of

future performance. Assumption of the Contracts will help preserve the Debtors' assets and

                                                    h
 DOGS SF:1001093
         Case 19-10872-KG                Doc 93        Filed 05/01/19         Page 7 of 9




operations and ensure the DeUtors and the Contract counterparCies may continue their relationship

in the ordinary course of business. Moreover, the Debtors' ongoing operations, coupled with their

authority to utilize cash collateral, sufficiently evidences adequate assurance offuture performance

as contemplated by section 365(b)(1)(C) of the Bankruptcy Code.

       D.          Requirements Under Bankruptcy Rule 60Q6
                   and Waiver of Bankruptcy Rule 600fi(~(6)

        19.        Pursuant to Bankruptcy Rule 6006(e),the Debtors may not seek authority to assume

multiple executory contracts or unexpired leases in one motion unless "(1) all executory contracts

or unexpired leases to he assumed or assigned are between the same parCies or are to be assigned

to the same assignee;(2) the trustee seeks to assume, bnt not assign to more than one assignee,

unexpired leases of real property; or(3)the court otherwise authorizes the motion to be filed." By

this Motion, the Debtors are seeking to assume the Contracts, and to assign them to debtor Fuse,

LLC. Therefore, the Debtors submit that they may seek authority to assume all of the Contracts

in a single motion.

        20.        Under Bankruptcy Rule 60060,a debtor may join requests for authority to assume

multiple executory contracts and unexpired leases in one motion if permitted under Bankruptcy

Rule 6006(e). Specifically, Bankruptcy Rule 60060 requires that a motion to assume multiple

executory contracts or unexpired leases, among other things:

                   a.     state in a conspicuous place that parties receiving the on7nibus motion
                          should locate their names and their contracts or leases listed in the motion;

                   b.     list parties alphabetically and identify the corresponding contract or lease;

                   c.     specify the terms, including the curing of defaults, fur each requested
                          assumption or assigmnent;

                   d.     be numbered consecutively with other omnibus motions to assume, assign,
                          or reject executory confraets or unexpired leases; and

                   e.      be limited to no more than 100 executory contracts or unexpired leases.


rocs sr~~ooio9.3
         Case 19-10872-KG                 Doc 93       Filed 05/01/19         Page 8 of 9




                                   RESERVATION OF RIGHTS

       21.        Nothing contained herein is intended ar should be construed as: (a) an admission

as to the validity of any prepetition claim against any Debtor;(b)a waiver of the Debtors' right to

dispute any prepetition claim on any grounds;(c) a promise or requirement to pay any prepetition

claim;(d) an implication or admission that any particular claim is of a type specified or defined in

this Motion or an order approving this Motion; or (e) a waiver of the Debtors' rights under the

Bankruptcy Code or any other applicable law. The Debtors furthermore reserve the right to:

(x)amend Exhibit r1 at any time prior to the hearing;(y) adjourn the determination with regard to

specific Contracts at any time prior to the Court's hearing to consider the relief requested by this

Motion; and (z)seek authority to reject any of the Contracts prior to entry of an order of the Court

approving assumption of the Contracts.

                                               NOTICE

        22.       Notice of this Motion shall be given to the following parties or, in lieu thereof, to

their counsel, if known:(a) the Office of the United States "Trustee;(b) counsel for the DeUtor's

senior secured noteholders;(c) counsel for the Indentured Trustee;(d) the Debtors' thirty largest

unsecured creditors on a consolidated basis; and (c) the counterparties to the Contracts and their

caunsei, if known. The Debtors submit that, in light of the nature of the relief requested, no other

or further notice need be given.



                             [Remaznder ofPcrge Intentionally LeftBlankJ




DOCS SF:1001093
           Case 19-10872-KG            Doc 93       Filed 05/01/19         Page 9 of 9




                                         CONCLUSION

          WHEREPORC,the Debtors respectfully request the entry of an order, substantially in the

form attached hereto as Exhibit B, granting the relief requested herein and such other relief as is

proper.


Dated: May ~ , 2019
                                             PACHULSKI STANG ZIEHL &JONES LLY


                                              /s/James E. O'Neill
                                             Richard M. Pachulski(CA Bar No. 90073)
                                             Ira D. Kharasch(CA Bar No. 109084)
                                             Maxim B. Litvak(CA Bar No. 215852)
                                             James E. O'Neill(DE Bar No. 4042)
                                             919 N. Ma3~ket Street, 17t~' Floor
                                             P O Box 8705
                                             Wilmington, DE 19899(Courier 19801)
                                             Tel: (302)652-4100
                                             Fax:(302)652-4400
                                             E-mail• rpachulslci a)ps~jlaw.com
                                                      ikharasch@pszjlaw.com
                                                      mlitvak@pszjlaw.com
                                                     joneill@pszjlaw.com

                                              Proposed Attorneysfor Debtors and Debtors in
                                              Po,sses.sion




DOCS SF:1~0109.3
